Gabrielli, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed March 13, 1967, disqualifying claimant from unemployment insurance benefits effective September 24, 1966. After working some three weeks as a clerk-typist, claimant resigned because, as the board has found, she was “dissatisfied due to the fact that there was practically no work” for her to perform. “‘The primary purpose of the law is to ease the hardship of involuntary unemployment due to economic conditions or other conditions beyond the control of the employee ’ ” (Matter of Shanley [Catherwood], 27 A D 2d 496, 499; Labor Law, § 501). Upon the findings made by the board, which find support in the record, the claimant’s unilateral determination to cease her employment for her oft-stated reason of boredom, does not qualify her to receive *1020benefits. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum decision by Gabrielli, J.